Title: From Benjamin Franklin to John Adams, 24 April 1779
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, April 24. 1779
By the enclosed Letter from M. De Sartine expressing his Majestys Desire that the Alliance should be retained here a little longer, you will see that I am under a kind of Necessity of disappointing you in your Intentions of making your Passage immediately in that Vessel; which would be more unpleasing to me but for these Considerations, that possibly it may be safer for you to go in a Ship where the Crew not being so mixed can be better depended on, where you will not be incommoded by the Misunderstandings subsisting between the Officers and their Captain, and where you will have the Society of the French Ambassador, M. le Chevalier de la Luzerne, who appears to me a most amiable Man and of very sensible and pleasing Conversation. I hope this will in some Measure compensate for the Inconvenience of shifting your Stores from one Ship to the other. And as I shall order the Alliance to l’Orient where the King’s Frigate is, that carries the Ambassador, the removal of your Things from one Ship to the other will be more easy. You can even go thither in the Alliance if you chuse it.— The Ships in the American Trade which were at Nantes when I offered them the Convoy, of the Alliance, having declined that Offer, and sailed, as I understand, under another & perhaps safer Convoy, makes her immediate Departure for America less necessary; and perhaps she may now make a Cruize in these Seas, for which I understand she will have time; which will be probably more advantageous & therefore more Satisfactory to her People than a direct Return. I hope she may procure us some more Prisoners to exchange the rest of our Countrymen, and at the same time reimburse us the Charges of her Refitting, which you know we stand much in need of.—
M. Dumas writes me from the Hague of the 19th “Je sçais depuis hier, de bonne part que l’Espagne s’est enfin declarée. Cela fera un bon Effet ici, & partout.” I hope his Intelligence is good; but nothing of it has yet transpired here.
Inclosed I send you a Cover which I have just received from Martinique, directed to me but containing only a Letter for you. The Cover being unskilfully sealed, over the Seal of your Letter, was so attached to it that I had like to have broken open the one in opening the other. I send you also another Letter which came from Spain.
I am obliged by your offer of taking Charge of my Dispatches for America. I shall send them down to you by M. De la Luzerne, who is to set off in a few Days.
With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
Honble. John Adams Esqr.
 
Endorsed: Dr Franklin. Ap. 24. ans. Ap. 29. 1779
